                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

GARY LEON WEBSTER                                                                PLAINTIFF
ADC #114018

v.                           CASE NO. 3:19-CV-00206 BSM

T. TANNER, Assistant Prosecuting Attorney,
Craighead County                                                                DEFENDANT

                                           ORDER

       Gary Leon Webster, who is currently in custody at the Tucker Unit of the Arkansas

Department of Correction, filed a pro se complaint pursuant to 42 U.S.C. section 1983 [Doc.

No. 1]. Asking Webster to file a motion to proceed in forma pauperis would be futile

because his complaint must be dismissed, without prejudice, pursuant to the three-strikes

provision of the Prison Litigation Reform Act (“PLRA”). See 28 U.S.C. § 1915(g).

       Webster has received at least three strikes under PLRA. See Webster v. Does,

3:19-CV-00059 DPM (E.D. Ark. filed March 20, 2019); Webster v. Pigg, 3:19-CV-00060

DPM (E.D. Ark. filed March 20, 2019); and Webster v. Day Inn Motels, Inc., et al.,

3:19-CV-00078 DPM (E.D. Ark. Filed March 20, 2019). Based on the allegations contained

in his complaint, it does not appear that Webster is in imminent danger of serious physical

injury. See 28 U.S.C. § 1915(g).

       Accordingly, this case is dismissed without prejudice. If Webster would like to

continue with this case, he must first pay the filing fee of $400 to the clerk, noting the above

style and case number, within thirty days of the date of this order along with a motion to
reopen this case. Upon receipt of the full filing fee and his motion, this case will be

reopened. It is certified that an in forma pauperis appeal from this order and accompanying

judgment would not be taken in good faith.

       IT IS SO ORDERED this 23rd day of July 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                             2
